Citation Nr: 1411761	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder, to include as secondeary to service-connected residuals of a left knee medial meniscectomy, claimed as a bilateral leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran presented testimony at a personal hearing conducted at the Wichita RO before the undersigned.  A transcript of this personal hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for a psychiatric disorder, bilateral hearing loss, and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


